Per Curiam.
The defendant appeals from the judgment of conviction, rendered after a jury trial, of manslaughter in the first degree with a firearm in violation of General Statutes § BSa-ñBa.1 He claims that the trial court erred (1) in its instruction to the jury after a report of deadlock, (2) in its instructions on reasonable doubt, and (3) in denying his motion for judgment of acquittal.
After a plenary review of the record, transcripts and briefs, and after affording each claim of error the appropriate scope of review, we conclude that all claims are without merit. Schiavone v. Schiavone, 18 Conn. App. 825, 559 A.2d 1192 (1989).
There is no error.

 The defendant was charged with the crime of murder in violation of General Statutes § 53a-54a (a), but was found guilty of the lesser included offense.